Citation Nr: 0706512	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  03-10 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a mental disorder, to 
include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefit sought on appeal.

In October 2006, the veteran appeared and testified via 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the claims file.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's mental disorder is related to his active duty.


CONCLUSION OF LAW

Service connection for a mental disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in March 2004, May 2004, and 
October 2006; a rating decision in February 2002; a statement 
of the case in March 2003; and a supplemental statement of 
the case in August 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the July 2006 
supplemental statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  At the October 2006 
hearing, the appellant testified that he received psychiatric 
treatment in September 2006, the records of which had not 
been submitted.  Therefore, the record was held open for 30 
days to allow for the submission of recent treatment records.  
However, the veteran failed to submit any additional evidence 
with respect to the claim.  VA has also obtained medical 
examinations in relation to this claim.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
was aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
Service connection for PTSD, in particular, requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The service medical records are void of findings, symptoms, 
complaints, or diagnoses of a mental disorder in general, and 
PTSD in particular.

The post-service medical records include both VA mental 
health records and records from the Social Security 
Administration (SSA).

In January 2001, the veteran received outpatient mental 
health treatment from the VA.  At that time, he presented for 
treatment depressed and nervous, with a decreased appetite.  
In May 2001, his condition was diagnosed as major depression 
R/O (rule out) PTSD.  A July 2006 mental health treatment 
record shows that the diagnosis of his mental condition 
remains unchanged.

In January 2003, the veteran underwent a VA mental health 
examination.  He told the examiner of an experience in 
Vietnam during which he "felt the whistling wind of two 
bullets" travel by his head.  The examiner noted that the 
veteran began outpatient mental health treatment at the VA in 
2001.  The veteran stated that he never sought treatment for 
nervous or emotional issues in service.  Objectively, affect 
was depressed, while orientation as to person, place, and 
time was adequate.  No delusions or suicidal ideations were 
found.  His condition was diagnosed as depressive disorder 
NOS (not otherwise specified).  The examiner noted that the 
onset of the veteran's psychiatric treatment coincided with 
the loss of his job which subsequently created a great deal 
of stress in his life.  The examiner opined that there was 
insufficient evidence to support a diagnosis of PTSD.

A second VA mental health examination was conducted in April 
2005.  The veteran then reported experiencing auditory 
hallucinations.  His affect was restricted.  Speech was slow 
and hesitant.  Thought processes were goal directed.  There 
was no evidence of delusional thinking.  He denied visual 
hallucinations.  His condition was diagnosed as major 
depressive disorder with psychotic features.

In a Social Security Administration (SSA) medical evaluation 
dated September 2002, the psychologist noted that the 
veteran's mood seemed to be depressed.  The veteran noted his 
experiences in Vietnam, a stomach condition, and financial 
stressors.  After a mental status evaluation, the 
psychologist stated that the veteran seemed to have features 
of PTSD with depression and that he probably had a major 
depressive episode about a year ago.  The final diagnoses of 
his condition were affective disorder and anxiety-related 
disorder.

The veteran's post-service medical records are negative for 
any evidence of a mental disorder until over thirty years 
after separation.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
While the competent medical evidence does show that the 
veteran now suffers from a mental disorder, the evidence does 
not show that the current mental disorder was incurred in or 
aggravated during service.  In fact, the veteran has 
maintained that he did not seek treatment for nervous or 
emotional issues in service.
Furthermore, the record does not include a competent medical 
opinion that relates any mental disorder to service.  In the 
absence of competent medical evidence linking any current 
mental disorder to service, service connection must be 
denied.

The Board recognizes the veteran's own contention as to the 
diagnoses and relationship between his service and the mental 
disorder.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, his own assertions do not 
constitute competent medical evidence that his mental 
disorder began during, or is a result of, his service.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
service connection for a mental disorder, to include PTSD, is 
not warranted.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for a mental disorder, to 
include PTSD, is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


